DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.
Response to Amendment
The Amendment filed 8/29/22 has been entered.  Claims 1, 5 and 9 are amended.  Claim 11 is canceled.  Claims 13- 20 are added.  Claims 1- 7 and 9- 10 and 12- 20 are being addressed by this Action.
Priority
This application repeats a substantial portion of prior Application No. 15/486,199, filed 4/12/17, now abandoned.  15/486,199 repeated a substantial portion of prior Application No. 14/819,258, filed 8/05/2015, also abandoned, and 15/486,199 added disclosure not presented in prior Application No. 14/819,258. The Office noted that 15/486,199 may have constituted a continuation-in-part of prior Application No. 14/819,258 in the Final Office Action, mailed 11/20/19. In particular, the substance of claims 2, 6 and 10 was not presented in prior Application No. 14/819,258 and, for the purposes of examination, is not provided with the benefit of the filing date of prior Application No. 14/819,258.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specification
The amendment to the Specification filed 8/29/22 is acknowledged and is acceptable.
Response to Arguments
The amendment to the claims, including canceling claim 11, has obviated the objections to the claims made in the Final Office Action, mailed 4/27/22.  As such, the claim objections made in the Final Office Action, mailed 4/27/22 are withdrawn.
Applicant’s amendment to claim 5 has obviated the rejection of claims 5- 7 and 11- 12 under 35 U.S.C. 112(b) made in the Final Office Action, mailed 4/27/22.  As such the rejections under 35 U.C.C. 112(b) made in the Final Office Action, mailed 4/27/22 are withdrawn.
Applicant's arguments on p. 11 of the Remarks filed 8/29/22 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Barnhart’s fixation device 43 does not disclose wherein the fixation device comprises a base portion and a protrusion extending outwardly from the base portion, and wherein the base portion is configured to be secured directly to the patient, the Office points to Annotated Fig. 5 which indicates a base portion of the fixation device 43 and a protrusion extending from the base portion of the fixation device 43.  Additionally, similarly to applicant’s own fixation device, the Barnhart fixation device is capable of being secured directly to the patient with the assistance of a medical dressing, such as medical tape (See P. [0082] of applicant’s Specification - - “The fixation device 1300 is then secured using a medical dressing to the subject's skin 1202 and may cover the filter wire's exit”).  It is noted that “configured to be secured directly to the patient” is broadly interpreted as with the assistance of a medical dressing in view of the applicant’s own Specification.
Applicant’s arguments, see pp. 12- 13 of applicant’s Remarks, filed 8/29/22, with respect to the rejection(s) of claim(s) 5, 7 and 11- 12 under 35 USC 103 as being unpatentable over Thompson in view of Ruggio have been fully considered and are persuasive because Thompson in view of Ruggio does not disclose the newly added limitations regarding a compression element disposed between the hub attachment and the luer lock, wherein movement of the luer lock with respect to the hub attachment crushes the compression element.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thompson et al. (US Pub. No. 2011/0106135 A1) in view of Shiber (US Pub. No. 6,767,353 B1).  It is noted that applicant’s arguments regarding Ruggio are directed to the luer lock/ compression element feature, for which the newly added reference Shiber is relied upon.
Applicant’s arguments, see p. 14 of applicant’s Remarks, filed 8/29/22, with respect to claim 9 have been fully considered and are persuasive.  The rejection of claim 9 under 35 U.S.C. 103 has been withdrawn.  Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action
Claim Objections
Claims 2, 6 and 10 are objected to because of the following informalities:  line 2- ‘a distal end of the length of wire’ should be amended to - - [[a]] the distal end of the length of wire - - although it is clear that claims 2, 6 and 10 are referring to the same distal end of the length of wire introduced in claim 1 at line 2, claim 5 at line 6, and claim 9 at line 10, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5- 7, 12, 15- 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 5 recites, “a compression element disposed between the hub attachment and the luer lock, wherein movement of the luer lock with respect to the hub attachment crushes the compression element” in lines 18- 19.  However, previously presented claim limitation at lines 2- 4 recite, “a thrombectomy catheter comprising a proximal end and a distal end, the proximal end comprising a luer lock with a side passage configured provide vacuum aspiration to the thrombectomy catheter.”  The original disclosure does not have support for a single embodiment having a luer lock that both crushes the compression element and has a side passage for providing aspiration.  It is noted that luer lock 1644 comprises an outer ring 1664 and inner frame 1668 that, upon relative movement of each, crushes compression element 1670 (See Figs. 21A- 21B and Ps. [0099]- [0100] of applicant’s Specification) and that thrombectomy catheter 3410 includes luer lock hub 3412 which comprises a side passage 3414 which connects with an aspiration device to provide suction through the catheter 3410 for clot removal (See Figs. 34A- 37) (P. [0114]), but there is no support for an embodiment combining the luer lock features into one embodiment.  It is noted that claims 16 and 17 further recite features related to luer lock 1644 which are not found in luer lock hub 4312.  Claims 6- 7, 12 and 15- 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent off claim 5.
Claim 19 recites, “The method of claim 18, wherein the fixation device is a structural clamp.”  However, there is no support in the original disclosure for the term “structural clamp.”  It is noted that the support for the base portion and protrusion elements of the fixation device recited in claim 18 appears to be the drawings of fixation device 1300 found in Figs. 13- 17.  Neither the drawings nor the applicant’s Specification describe a “structural clamp” in relation to fixation device 1300.

Claims 1- 4, 9- 10, 13- 14 and 18- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the patient" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, claim 1, line 9 is interpreted as reciting - - [[the]] a patient - -.  Claims 2- 4 and 13- 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 1.
Claim 9 recites the limitation "the patient" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, claim 9, line 20 is interpreted as reciting - - [[the]] a patient - -.  10 and 18- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnhart et al. (US Pat. No. 5,893,869).  Barnhart is cited in the IDS filed 8/20/20.

    PNG
    media_image1.png
    630
    656
    media_image1.png
    Greyscale

Regarding claim 1, Barnhart discloses a thrombectomy filter wire comprising:
a length of wire (12) (Figs. 1, 5) having a proximal end and a distal end, the length of wire (12) being configured to deploy through a thrombectomy catheter (31) (Figs. 2- 5), the proximal end being configured to manipulate the length of wire (12) when the length of wire (12) is deployed; and
a filter portion (14) (Figs. 1- 2, 5) disposed on the distal end of the length of wire (12), the filter portion (14) comprising residual stresses, surface tensions, or both that cause the filter portion (14) to form a predetermined shape when the filter portion (14) exits from a distal end of the thrombectomy catheter (31) (Col. 3, l. 52- 55 - -The "pre-disposed" shape of filter 10, as shown in FIG. 1, includes a generally straight deployment/retrieval wire section 12 which transitions at 13 into a generally expanding frustoconically shaped, spiral filtering element 14);
a fixation device (43) (Fig. 5) configured to engage and be secured directly to the proximal end of the length of wire (12) and to the patient after the filter portion (14) is placed in the patient (See Fig. 5) (Col. 6, l. 12- 16 - - since adapter 43 is directly secured to the proximal length of wire (12) as shown in Fig. 5 and since the system shown in Fig. 5 is, as a whole, generally secured to the patient, adapter 43 is capable of being secured directly to the patient using, for example, a medical dressing similar to applicant’s own invention (See P. [0082] of applicant’s Specification - - “The fixation device 1300 is then secured using a medical dressing to the subject's skin 1202 and may cover the filter wire's exit”)),
wherein the fixation device (43) comprises a base portion (B) (See Annotated Fig. 5 - - left of the dashed line) and a protrusion (P) (See Annotated Fig. 5 - - right of the dashed line) extending outwardly from the base portion (B), and wherein the base portion (B) is configured to be secured directly to the patient (the base (B) portion of the adapter 43 is capable of being secured directly with the assistance of a medical dressing, such as medical tape (See P. [0082] of applicant’s Specification - - “The fixation device 1300 is then secured using a medical dressing to the subject's skin 1202 and may cover the filter wire's exit”).  It is noted that “configured to be secured directly to the patient” is broadly interpreted as with the assistance of a medical dressing in view of the applicant’s own Specification.
Regarding claim 3, Barnhart further discloses wherein the predetermined shape comprises one of a helix shape, a vortex shape, a nested shape, and a tangled web shape (See Fig. 1) (Col. 3, l. 52- 55 - - a generally expanding frustoconically shaped, spiral filtering element 14).
Regarding claim 13, Barnhart further disclosing wherein the length of wire (12) has a predetermined shape different than the predetermined shape of the filter portion (14) (Col. 3, l. 52- 55 - -The "pre-disposed" shape of filter 10, as shown in FIG. 1, includes a generally straight deployment/retrieval wire section 12 which transitions at 13 into a generally expanding frustoconically shaped, spiral filtering element 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart et al. (US Pat. No. 5,893,869) in view of Gupta (US Pub. No. 2016/0206860 A1).  Gupta is cited in the Non-Final Office Action, mailed 9/07/21.
Regarding claim 2, Barnhart discloses a thrombectomy filter wire comprising:
a length of wire (12) (Figs. 1, 5) having a proximal end and a distal end, the length of wire (12) being configured to deploy through a thrombectomy catheter (31) (Figs. 2- 5), the proximal end being configured to manipulate the length of wire (12) when the length of wire (12) is deployed; and
a filter portion (14) (Figs. 1- 2, 5) disposed on the distal end of the length of wire (12), the filter portion (14) comprising residual stresses, surface tensions, or both that cause the filter portion (14) to form a predetermined shape when the filter portion (14) exits from a distal end of the thrombectomy catheter (31) (Col. 3, l. 52- 55 - -The "pre-disposed" shape of filter 10, as shown in FIG. 1, includes a generally straight deployment/retrieval wire section 12 which transitions at 13 into a generally expanding frustoconically shaped, spiral filtering element 14);
a fixation device (43) (Fig. 5) configured to engage and be secured directly to the proximal end of the length of wire (12) and to the patient after the filter portion (14) is placed in the patient (See Fig. 5) (Col. 6, l. 12- 16 - - since adapter 43 is directly secured to the proximal length of wire (12) as shown in Fig. 5 and since the system shown in Fig. 5 is, as a whole, generally secured to the patient, adapter 43 is capable of being secured directly to the patient using, for example, a medical dressing similar to applicant’s own invention (See P. [0082] of applicant’s Specification - - “The fixation device 1300 is then secured using a medical dressing to the subject's skin 1202 and may cover the filter wire's exit”)),
wherein the fixation device (43) comprises a base portion (B) (See Annotated Fig. 5 - - left of the dashed line) and a protrusion (P) (See Annotated Fig. 5 - - right of the dashed line) extending outwardly from the base portion (B), and wherein the base portion (B) is configured to be secured directly to the patient (the base (B) portion of the adapter 43 is capable of being secured directly with the assistance of a medical dressing, such as medical tape (See P. [0082] of applicant’s Specification - - “The fixation device 1300 is then secured using a medical dressing to the subject's skin 1202 and may cover the filter wire's exit”).  It is noted that “configured to be secured directly to the patient” is broadly interpreted as with the assistance of a medical dressing in view of the applicant’s own Specification.
(claim 2) Barnhart does not disclose a beaded element.
However, Gupta teaches a wire (20) (Figs. 26- 27) for breaking up and/or removing a blood clot within a patient’s vasculature (Ps. [0072]- [0074])
(claim 2) further comprising a beaded element (described, not shown) (P. [0075] - - a plurality of polymeric beads (not shown) may be provided on the outer surface) disposed towards a distal end of the length of wire (224) (Fig. 27) proximally from the filter portion (Ps. [0031], [0074] - - nonlinear, e.g., curved “J” shape as shown in Fig. 27 is interpreted as the filter portion).  
It would have been obvious to one having ordinary skill in the art to modify the surface of the wire associated with Barnhart in order to include polymeric beads as taught by Gupta such that the polymeric beads are disposed towards a distal end and proximally from the filter portion of the wire associated with Barnhart because it would provide additional, roughened surfaces to the wire while remaining substantially atraumatic to avoid risk of injury to the vessel wall (Gupta - - P. [0074]).  The motivation for the modification would have been to enhance the wire-clot interaction or engagement with the clot and to enhance fragmentation of the clot (Gupta - - P. [0074]).  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart et al. (US Pat. No. 5,893,869) in view of Schaffer et al. (US Pub. No. 2006/0069405 A1).
Regarding claim 4, Barnhart discloses the apparatus of claim 1, Barnhart further disclosing wherein the filter portion comprises a lumen (Fig. 1) (Col. 3, l. 55- Col. 4, l. 20- - lumen is interpreted as the space between turns 16- 20, coaxial to central axis 22, extending between the diameters of turns 16 and 20 and extending the axial distance between turns 16 and 20) 
Barnhart does not disclose
(claim 4) a permeable wall.
However, Schaffer teaches a vena cava filter (110) in the same field of endeavor having wire struts filter portion (111)
(claim 4) wherein the filter portion (111) (Figs. 6, 7d) comprises a permeable wall (164, 166) (Fig. 7d) (P. [0047] - - any suitable eluting drug or system for eluting drugs may be used, e.g., paclitaxel, docetaxel, sirolimus, everolimus, or other immunosuppressants. The drug eluting layer 164 is coated with a permeable polymeric layer 166 to allow the eluting drug to be dispersed therethrough for the desired treatment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the filter portion associated with Barnhart to include a drug eluting layer coated with a permeable polymeric wall because it would allow the filter portion to elute a suitable drug for the treatment of thrombus (Schaffer - - P. [0047]).  The motivation for the modification would have been to reducing the number and size of thrombi breaking away from the vessel wall, thereby decreasing the risk of downstream embolism or embolization (Schaffer - - P. [0003]).
Claim 5, 7, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Pub. No. 2011/0106135 A1) in view of Shiber (US Pub. No. 6,767,353 B1).  Thompson is cited in the IDS filed 8/20/20.
Regarding claim 5, Thompson discloses a thrombectomy filter wire and catheter system comprising:
a thrombectomy catheter (222, 226) (Figs. 2- 3B) (P. [0037]) comprising a proximal end and a distal end (110, 120) (Fig. 1), the proximal end (110) comprising a luer lock (112, 114) (Fig. 1) with a side passage (112, 114) (Fig. 1) configured to provide vacuum aspiration to the thrombectomy catheter (222, 226) (Fig. 9 - - steps 950- 960) (Ps. [0049]- [0051]); and
a thrombectomy filter wire (232, 230) (Figs. 3A- 5) comprising:
a length of wire (232) (Figs. 3A- 4) having a proximal end and a distal end, the length of wire (232) being configured to deploy through the thrombectomy catheter (222, 226), the proximal end (110) being configured to manipulate the length of wire (232) when the length of wire (232) is deployed; and
a filter portion (230) (Figs. 2- 5) disposed on the distal end of the length of wire (232), the filter portion (230) comprising residual stresses, surface tensions, or both that cause the filter portion (230) to form a predetermined shape (See Fig. 3B) when the filter portion (230) exits from the distal end of the thrombectomy catheter (222, 226) wherein the length of wire (232) comprises a lumen (240) (Figs. 2- 3A) forming an internal passage to a permeable wall (236) (Figs. 2- 4) (Ps. [0031], [0049]- [0050] - - The distal end of the filter has a plurality of openings 236 in the wall 238, and has a lumen 240).
Thompson further disclosing an access port (114) (Fig. 1) into the internal passage of the filter wire (232, 230) (Ps. [0030], [0050] - - an infusion port 114 for the pharmaceutical agent being eluted by filter portion (230).
Thompson does not disclose 
(claim 5) a hub attachment for selectively opening or closing the internal passage as claimed.
However, Shiber teaches a thrombectomy catheter in the same field of endeavor (Title, Abstract) including
(claim 5) a hub attachment (60) (Figs. 1, 3) configured to provide an opening to an access port (33) (Figs. 1, 3- 4) into the internal passage of the length of wire (13) (Figs. 1- 4) and selectively provide a clamping or compression force to selectively open or close the opening of the internal passage (33) to thereby control flow of fluid in the internal passage (Col. 4, l. 10- 26 - - lever 34 is biased by spring 35 to provide a clamping or compression force to close the opening of the internal passage (33); applying force to lever 34 selectively opens the opening to the internal passage (33)); and 
a compression element (31) (Figs. 1, 3- 4) disposed between the hub attachment (60) and the luer lock (34) (Figs. 1, 3- 4), wherein movement of the luer lock (34) with respect to the hub attachment (60) crushes the compression element (31) (Col. 4, l. 10- 26 - - void or internal passage is connected by a first conduit 31 to a first syringe 32…, which is used to …inject fluid through the void into the vasculature).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system of Thompson to include the hub attachment taught by Shiber because the use of hub attachments with control valves are well known in the art of removing soft obstructive material such as thrombus from a patient's vasculature (Shiber - - Col. 2, l. 10- 13, Col. 4, l. 10- 26) and would provide for the predictable result of regulating fluids that are introduced to the filter wire associated with Thompson (Shiber - - Col. 4, l. 10- 26).  
Regarding claim 7, Thompson in view of Shiber disclose the system of claim 5, Thompson further disclosing wherein the predetermined shape (Fig. 3B) comprises one of a helix shape, a vortex shape, a nested shape, and a tangled web shape (See Fig. 3).
Regarding claim 12, Thompson in view of Shiber disclose the system of claim 5, Thompson further disclosing wherein the filter portion (230) comprises a lumen (240) (Figs. 2- 3A) and a permeable wall (236) (Figs. 2- 4) (Ps. [0031], [0049]- [0050] - - The distal end of the filter has a plurality of openings 236 in the wall 238, and has a lumen 240).
Regarding claim 15, Thompson in view of Shiber discloses the system of claim 5, Shiber further disclosing wherein the length of wire (232) has a predetermined shape different than the predetermined shape of the filter portion (230) (Ps. [0033], [0034] - - filter 230 is formed from a superelastic hollow metallic wire having a conical coil shape when in its deployed configuration; connection, or introducer, 232 may be …may be a separate element that is connected to the proximal portion of the filter having a different predetermined shape as shown in Fig. 4).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Pub. No. 2011/0106135 A1) in view of Shiber (US Pub. No. 6,767,353 B1) as applied to claim 5 above, and in further view of Gupta (US Pub. No. 2016/0206860 A1).
Regarding claim 6 in view of the rejection under 35 USC § 112(b) above, Thompson discloses a thrombectomy filter wire and catheter system comprising:
a thrombectomy catheter (222, 226) (Figs. 2- 3B) (P. [0037]) comprising a proximal end and a distal end (110, 120) (Fig. 1), the proximal end (110) comprising a luer lock (112, 114) (Fig. 1) with a side passage (112, 114) (Fig. 1) configured to provide vacuum aspiration to the thrombectomy catheter (222, 226) (Fig. 9 - - steps 950- 960) (Ps. [0049]- [0051]); and
a thrombectomy filter wire (232, 230) (Figs. 3A- 5) comprising:
a length of wire (232) (Figs. 3A- 4) having a proximal end and a distal end, the length of wire (232) being configured to deploy through the thrombectomy catheter (222, 226), the proximal end (110) being configured to manipulate the length of wire (232) when the length of wire (232) is deployed; and
a filter portion (230) (Figs. 2- 5) disposed on the distal end of the length of wire (232), the filter portion (230) comprising residual stresses, surface tensions, or both that cause the filter portion (230) to form a predetermined shape (See Fig. 3B) when the filter portion (230) exits from the distal end of the thrombectomy catheter (222, 226) wherein the length of wire (232) comprises a lumen (240) (Figs. 2- 3A) forming an internal passage to a permeable wall (236) (Figs. 2- 4) (Ps. [0031], [0049]- [0050] - - The distal end of the filter has a plurality of openings 236 in the wall 238, and has a lumen 240).
Thompson further disclosing an access port (114) (Fig. 1) into the internal passage of the filter wire (232, 230) (Ps. [0030], [0050] - - an infusion port 114 for the pharmaceutical agent being eluted by filter portion (230).
Thompson does not disclose 
(claim 5) a hub attachment for selectively opening or closing the internal passage as claimed.
However, Shiber teaches a thrombectomy catheter in the same field of endeavor (Title, Abstract) including
(claim 5) a hub attachment (60) (Figs. 1, 3) configured to provide an opening to an access port (33) (Figs. 1, 3- 4) into the internal passage of the length of wire (13) (Figs. 1- 4) and selectively provide a clamping or compression force to selectively open or close the opening of the internal passage (33) to thereby control flow of fluid in the internal passage (Col. 4, l. 10- 26 - - lever 34 is biased by spring 35 to provide a clamping or compression force to close the opening of the internal passage (33); applying force to lever 34 selectively opens the opening to the internal passage (33)); and 
a compression element (31) (Figs. 1, 3- 4) disposed between the hub attachment (60) and the luer lock (34) (Figs. 1, 3- 4), wherein movement of the luer lock (34) with respect to the hub attachment (60) crushes the compression element (31) (Col. 4, l. 10- 26 - - void or internal passage is connected by a first conduit 31 to a first syringe 32…, which is used to …inject fluid through the void into the vasculature).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system of Thompson to include the hub attachment taught by Shiber because the use of hub attachments with control valves are well known in the art of removing soft obstructive material such as thrombus from a patient's vasculature (Shiber - - Col. 2, l. 10- 13, Col. 4, l. 10- 26) and would provide for the predictable result of regulating fluids that are introduced to the filter wire associated with Thompson (Shiber - - Col. 4, l. 10- 26).  
 (claim 6) Thompson in view of Shiber does not disclose a beaded element.
However, Gupta teaches a wire (20) (Figs. 26- 27) for breaking up and/or removing a blood clot within a patient’s vasculature (Ps. [0072]- [0074])
(claim 6) further comprising a beaded element (described, not shown) (P. [0075] - - a plurality of polymeric beads (not shown) may be provided on the outer surface) disposed towards a distal end of the length of wire (224) (Fig. 27) proximally from the filter portion (Ps. [0031], [0074] - - nonlinear, e.g., curved “J” shape as shown in Fig. 27 is interpreted as the filter portion).  
It would have been obvious to one having ordinary skill in the art to modify the surface of the wire associated with Thompson in view of Shiber to include polymeric beads as taught by Gupta such that the polymeric beads are disposed towards a distal end and proximally from the filter portion of the wire associated with Thompson in view of Shiber because it would provide additional, roughened surfaces to the wire while remaining substantially atraumatic to avoid risk of injury to the vessel wall (Gupta - - P. [0074]).  The motivation for the modification would have been to enhance the wire-clot interaction or engagement with the clot and to enhance fragmentation of the clot (Gupta - - P. [0074]).  
Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10, 14, and 16- 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph or 35 U.S.C. 112(b), 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and any claim informalities, as applicable, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, securing the proximal end of the length of wire directly to a fixation device and securing the fixation device to the patient using a separate medical dressing in order to secure the length of wire to the patient after the filter portion is positioned. 
The closest cited prior art references, Wensel et al. (US Pat. No. 5,895,398) in view of Karabey et al. (US Pub. No. 2006/0212127 A1) discloses a fixation device in the form of medical tape (See Fig. 36F to Karabey) but does not disclose a fixation device separate from the medical tape.  See p. 14 of applicant’s Remarks, filed 8/29/22.
Regarding claim 14, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the fixation device is configured to engage and be secured directly to the proximal end of the length of wire without being directly or indirectly coupled to the thrombectomy catheter.
The closest cited prior art reference, Barnhart et al. (US Pat. No. 5,893,869) discloses adapter 43 as a fixation device.  However, adapter 43 is connected to catheter 31 via tube 39 (Col. 4, l. 62- 66) and there is no teaching or suggestion, alone or in combination, to modify the fixation device 43 to be secured directly to the proximal end of the length of wire without being directly or indirectly coupled to the thrombectomy catheter.
Regarding claim 16, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the luer lock comprises an internally threaded outer ring that is threadably coupled to the hub attachment.
The closest cited prior art references, Thompson et al. (US Pub. No. 2011/0106135 A1) in view of Shiber (US Pub. No. 6,767,353 B1) discloses luer lock lever 34 as being biased by spring 35 to provide a clamping or compression force to close the opening of the internal passage (33) (Col. 4, l. 10- 26), and there is no teaching or suggestion, alone or in combination, to modify the lever luer lock to comprise an internally threaded outer ring that is threadably coupled to the hub attachment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771